B2030 (Form 2030) (12/15)
United States Bankruptcy Court
Southern District of New York

Inre Ulster Business Complex, LLC | . Case No.
Debtor(s) Chapter 11

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For legal services, I have agreed to accept $ 12,500.00
Prior to the filing of this statement I have received _ $ 12,500.00
Balance Due $ 0.00

2. The source of the compensation paid to me was:

O Debtor HM Other (specify): Alan Ginsburg

3. | The source of compensation to be paid to me is:

HB Debtor O Other (specify):
4. Hi [ have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

OO Ihave agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
d. [Other provisions as needed]
Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed;.

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or

any other adversary proceeding.

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

Date Anne Penachio
Signature of Attorney
Penachio Malara, LLP
245 Main Street, Suite 450
White Plains, NY 10601
914-946-2889
frank@pmiawilp.com
Name of law firm

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase com Bes! Case Bankruptcy
